                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 MONTERIUS POLLARD,
          Movant,

                      v.                         No. 3:09-cr-00240-8
                                                 JUDGE TRAUGER
 UNITED STATES OF AMERICA
          Respondent.

                           AGREED MOTION TO GRANT RELIEF

       Petitioner Monterius Pollard respectfully moves the Court, with the agreement of the

government, to correct his sentence by imposing a sentence of 120 months to be followed by

three years of supervised release. This agreement is reached in light of the Supreme Court’s

decision in United States v. Davis, 139 S. Ct. 2319 (2019), which has rendered invalid Pollard’s

conviction under 18 U.S.C. § 924(c). The Sixth Circuit has authorized Pollard to file this

successive § 2255 motion, and Pollard has signed a waiver to any right to be present at a

resentencing (Exhibit A). He respectfully asks that the Court grant the agreed-upon relief, and

attached a proposed order (Exhibit B).

       In a Tenth Superseding Indictment filed on May 22, 2013, Monterius Pollard was

charged as follows:

           •   Count 6: Conspiracy to Commit Hobbs Act Extortion or Robbery;

           •   Count 7: Possessing a firearm in furtherance of a crime of violence, to wit,

               “conspiracy to commit a Hobbs Act extortion and robbery,” in violation of 18

               U.S.C. § 924(c);

           •   Count 22: Conspiracy to tamper with a witness;

           •   Count 23: Tampering with a witness.



                                                1

 Case 3:09-cr-00240 Document 3333 Filed 12/17/19 Page 1 of 4 PageID #: 17521
       On June 18, 2013, Pollard plead guilty to Counts 6 and 7. On November 18, 2013, the

Court sentenced him as follows:

           •   Count 6, Hobbs Act conspiracy: 120 months;

           •   Count 7, § 924(c) violation based on Hobbs Act conspiracy: 60 months

               consecutive to the sentence on Count 6.

(See Case 3:09-cr-240, Sealed Judgment, R.2480, PageID# 12820.)

       In 2016, Pollard filed a motion under 28 U.S.C. § 2255, Monterius Pollard v. United

States, No. 3:16-883 (M.D. Tenn.), seeking to litigate the claim that his § 924(c) conviction was

unconstitutional in light of the fact that, in Johnson v. United States, 135 S. Ct. 2551 (2015), the

Supreme Court had struck down as void for vagueness the residual clause to the Armed Career

Criminal Act’s definition of “violent felony.” As the Supreme Court made clear, such a ruling

must be considered a new substantive rule and, under Supreme Court precedent, it is necessarily

available retroactively on collateral review. Welch v. United States, 136 S. Ct. 1257, 1265

(2016). Yet Pollard’s § 2255 motion was denied in light of the Sixth Circuit’s precedential

decision in United States v. Taylor, 814 F.3d 340 (6th Cir. 2016) which held that Johnson does

not apply to the residual clause found in § 924(c)’s definition of “crime of violence.”

       In Davis, the Supreme Court has now abrogated Taylor, holding that Johnson does apply

to the residual clause of § 924(c). Several courts have recognized that the Davis rule—like the

Johnson rule—must be available retroactively. See In re Monterius Pollard, No. 19-5908, at 2

(6th Cir. Dec. 9, 2019) (collecting cases) (attached as Exhibit B). And the Sixth Circuit has held

that the offense underlying Pollard’s § 924(c) conviction—namely, conspiracy to violate the

Hobbs Act—cannot support a § 924(c) conviction absent the residual clause. Id. (citing United

States v. Ledbetter, 929 F.3d 338, 360-61 (6th Cir. 2019).


                                                  2

 Case 3:09-cr-00240 Document 3333 Filed 12/17/19 Page 2 of 4 PageID #: 17522
          In this context, Pollard filed a successive § 2255 motion in this Court while

simultaneously moving the Sixth Circuit to authorize the successive motion. The government

agreed that the authorization should be granted. Id. While the motion was pending in the Sixth

Circuit, the parties negotiated an agreement, and Pollard signed a waiver of any right to be

present at a resentencing. On December 9, 2019, the Sixth Circuit authorized this § 2255 motion

to proceed.

          The agreement reached by the parties is as follows.

              •   The Court should vacate the § 924(c) conviction (Count 7), leaving the conviction

                  for the Hobbs Act conspiracy (Count 6) in place.

              •   For Count 6, the Court should re-impose a sentence of 120 months to be followed

                  by three years of supervised release.

Notably, the Bureau of Prison website states that Pollard’s projected release date on his present

sentence of 180 months is October 16, 2023, or a little less than four years from now. The

agreed-upon sentence would reduce Pollard’s term by five years.

                                              Conclusion

          Petitioner Monterius Pollard respectfully asks that the Court grant the agreed-upon relief

in this case by entering an appropriate order in his criminal case, No. 3:09-cr-00240-8. Counsel

for the government, AUSA Brent Hannafan, has reviewed and approved this motion before its

filing.




                                                   3

  Case 3:09-cr-00240 Document 3333 Filed 12/17/19 Page 3 of 4 PageID #: 17523
                                                Respectfully submitted,


                                                s/ Michael C. Holley
                                                MICHAEL C. HOLLEY
                                                Assistant Federal Public Defender
                                                810 Broadway, Suite 200
                                                Nashville, TN 37203
                                                615-736-5047

                                                Counsel for Monterius Pollard



                                    CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2019, I electronically filed the foregoing motion with
the U.S. District Court Clerk by using the CM/ECF system, which will send a Notice of Electronic
Filing to the following: Brent Hannafan, Assistant United States Attorneys, 110 Ninth Avenue
South, Suite A961, Nashville, TN 37203.


                                                s/ Michael C. Holley
                                                MICHAEL C. HOLLEY




                                                   4

    Case 3:09-cr-00240 Document 3333 Filed 12/17/19 Page 4 of 4 PageID #: 17524
